PER CURIAM.
The Reids, buyers of a residential home, brought this action against the sellers for damages which resulted when the sellers misrepresented or failed to disclose unobservable material defects in the property, about which they knew, and the buyers relied to their detriment upon these representations. The jury’s verdict awarding the buyers $30,000 damages is supported by the facts and the law. Johnson v. Davis, 480 So.2d 625 (Fla.1985). However, the trial court erred in failing to award the Reids their attorney’s fees and in awarding prejudgment interest from the date of the jury verdict rather than the date of closing. Burkett v. Rice, 542 So.2d 480 (Fla. 2d *859DCA 1989); and Thomas v. Toth, 539 So.2d 8 (Fla. 2d DCA 1989).
AFFIRMED in part, REVERSED in part, and REMANDED for further proceedings consistent with this opinion.
ERVIN, SMITH and BARFIELD, JJ., concur.